Citation Nr: 1331507	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  05-29 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an arteriovenous malformation (AVM).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Following a January 2009 video conference hearing, the Board remanded this case in February 2009, March 2011, and August 2012.  


FINDING OF FACT

The Veteran's underlying AVM condition is a congenital defect, upon which no disease or injury was superimposed during service; moreover, the competent evidence of record does not support a causal link between a post-service stroke resulting from the AVM and his period of service.


CONCLUSION OF LAW

The Veteran's AVM was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the Veteran received an initial 38 C.F.R. § 3.159(b) letter in January 2004, prior to the issuance of the unfavorable March 2004 rating decision.  Subsequent letters were furnished in March 2005, March 2009, February 2010, and August 2012, with full notice of the Dingess/Hartman considerations in the March 2009 letter.  Moreover, the elements of the claim, as well as the types of evidence needed to support the claim, were further addressed during the Veteran's January 2009 Travel Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010).  Finally, the claim was most recently readjudicated in a January 2013 Supplemental Statement of the Case.  There remain no deficiencies of notification in this case for which corrective action is required.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has requested multiple VA medical opinions and has obtained VA, Social Security Administration, and private treatment records of the Veteran.  There has been full compliance with all remand instructions, including from the most recent (August 2012) remand.  No additional development is required prior to a Board adjudication of this claim.

In this regard, the Board notes that the Board, in its August 2012 remand, requested follow-up action as to records from three private doctors.  The Appeals Management Center (AMC) in Washington, DC made initial requests to these doctors in August 2012, but the claims file contains copies of follow-up requests for only two of the doctors.  That said, both an October 2012 letter from the AMC to the Veteran and the January 2013 Supplemental Statement of the Case contain notations to the effect that follow-up requests were sent to all three doctors.  In this regard, there is a "presumption of "regularity" under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  In this case, no clear evidence to the contrary has been presented with which to rebut the presumption of regularity, and the Board accordingly presumes that follow-up letters were sent to all three doctors.  See 38 C.F.R. § 3.159(c)(1).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including organic neurological diseases, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption of sound condition upon entry into service, except for any defects noted at the time of examination for entry into service.  That presumption can be rebutted by clear and unmistakable evidence that such a disability existed prior to service and was not aggravated by service.  See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111 where a condition is not noted at service entry, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

In deciding a claim based upon aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  In this regard, temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying disability (as contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

Congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  Therefore, such disorders require more than an increase in severity during service in order to warrant a grant of service connection. The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability. VAOPGCPREC 82- 90 (July 18, 1990).  The VA General Counsel explained in this opinion that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, because of 38 C.F.R. § 3.303(c), is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  Moreover, the presumption of soundness does not apply to congenital defects, because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects).

The Board has reviewed the Veteran's service treatment records and observes that his March 1986 enlistment examination and medical history reports are negative for any neurological or headache-related complaints.  A treatment report from April 1987, however indicates that he complained of "having headaches since 'A' school - has extremely high expectations of himself due to poor performance in high school."  The headaches were noted to go away while on leave but came back.  Recent elevated caffeine intake and the Veteran's history of smoking were noted.  Following an examination that showed all cranial nerves to be intact, the Veteran was assessed with tension headaches and advised to reduce his caffeine intake and smoking.  The Veteran's June 1987 separation examination and medical history reports are negative for any neurological or headache-related complaints.  The Board further notes that the Veteran was separated under honorable conditions (general) on the basis of a "pattern of misconduct."  While his service treatment records indicate unauthorized absences, they include no records of mental health treatment and reflect no psychiatric diagnoses.

Subsequent to service, the claims file contains extensive documentation of a private hospitalization from July to October of 1989 for an AVM with resultant right hemiplegia, aphasis, and bladder and bowel incontinence.  The Veteran was admitted on July 14, 1989 as unconscious secondary to a left-sided ruptured AVM.  At the time of admission, his medical history was noted to be "[c]ompletely unremarkable," with no previous episodes of drug abuse and no suggestion of recent trauma or seizure activity.  According to his parents, he was last seen approximately 30 minutes prior to being found in his present state and at that time appeared to be in completely normal health.  The hospitalization report, along with accompanying and contemporaneous documentation, is largely focused on the Veteran's symptoms and efforts at rehabilitation and is essentially devoid of any further information as to the Veteran's condition prior to July 14, 1989.  

The claims file contains several statements from Leo V. Yason, M.D., a member of the Diplomate Board of Psychiatry and Neurology, who noted treating the Veteran since March 2004.  In an April 2005 statement, Dr. Yason indicated that the veteran was in the Navy just prior to his ruptured aneurysm, although the opinion rendered in this statement instead refers to the development of clinical depression.  In a September 2005 statement, Dr. Yason again referred to the timing of the ruptured cerebral aneurysm and the Veteran's symptoms of depression ("based on his history") in service and found that, based on the pattern of symptoms as well as the period that he was having the symptoms "which apparently started when he was still in the service," it was highly suggestive that such symptoms were a precursor to the brain aneurysm.  

The claims file contains a June 2010 opinion from a physiatrist to the effect that it was less likely than not that the Veteran's AVM and July 1989 stroke were directly caused by any occurrence or incident of service.  The physiatrist noted that, per literature, an AVM was an abnormal connection between veins and arteries, usually congenital and not caused by any extraneous factors.  The physiatrist also found that it was "less likely" that the Veteran's headaches, sleeping patterns, and behavioral deficiencies documented in service were symptoms of an AVM, noting that per medical literature there was no indication that headaches due to an AVM were affected by environmental stressors, AVM being a congenital structural defect in the blood vessels.  The physiatrist also noted that the Veteran had increased caffeine intake, late nights, and smoking of one to two packs a day at that time.  The physiatrist found that it could be concluded with "clear unmistakable certainty" that the AVM condition preexisted service and that it could similarly be concluded with clear and unmistakable certainty that the preexisting condition did not undergo a worsening in service to a permanent degree which would be due to the natural progression of the condition.  In this regard, the physiatrist noted that the Veteran's AVM rupture occurred two years after discharge from service, and there was no mention of any medical condition relating to an AVM during that period, suggesting that there was no carry-over of any symptomatology from one year of service.  Rather, it was more likely that the AVM rupture was a result of natural progression, and, as mentioned in literature, this was asymptomatic until the time of rupture.  The physiatrist confirmed in July 2010 that the opinion was based upon a claims file review.  

The Veteran's claims file was again reviewed by the same physiatrist in April 2011.  This physiatrist noted that an AVM was "an abnormal connection" between veins and arteries, usually congenital, and further described it as a "malformation."  The July 1989 stroke was found to be related to the AVM.  However, the physiatrist found it "less likely" that the AVM and stroke were caused by any occurrence or incident related to service, as an AVM is "usually congenital and not caused by any extraneous factors."  The physiatrist further found it "less likely" that the veteran's headaches, sleeping patterns, and behavioral deficiencies in service were symptoms of AVM, noting that per medical literature there was no indication that headaches due to an AVM were affected by environmental stressors, AVM being a congenital structural defect in the blood vessels.  Sleeping and behavioral deficiencies caused in service were found to be "less likely," with the physiatrist noting the Veteran's caffeine intake and smoking and stating that abnormal sleep patterns and depression are not included in the symptomatology.  Overall, the physiatrist concluded "with clear unmistakable certainty" that the AVM condition preexisted entry into service, noting that AVMs were abnormal connections between the arteries and veins in the human brain and were most commonly of prenatal origin; the physiatrist also concluded "with clear and unmistakable certainty" that this condition did not undergo a worsening in service to a permanent degree beyond natural progression.  The physiatrist noted the absence of commentary as to past symptoms upon hospital admission in July 1989 and the two-year gap between separation from service and the AVM rupture and found it "more likely" that the AVM rupture was a result of natural progression, with the AVM asymptomatic until the time of the rupture.  

In its August 2012 remand, the Board found that the April 2011 opinion was inadequate insofar as a neurologist, rather than a physiatrist, had previously been directed by remand to review the Veteran's claims file.  A further opinion was thus obtained from a neurologist, who reviewed the Veteran's claims file, in October 2012.

Preliminarily, the neurologist noted that an AVM is an arteriovenous malformation, specifically a developmental (congenital) abnormality of the blood vessels in which one or more primitive direct communications between otherwise normal arterial and venous channels are preserved.  The stroke in July 1989 was noted to be a direct result from the AVM and not caused by or a result of service.  The Veteran's sleep and behavior issues in service were noted to have no relationship to his AVM and subsequent stroke.  The headache complaints documented on one occasion but not at separation were found less likely as not related to the AVM and the subsequent stroke.  The AVM with clear and unmistakable medical certainty preexisted service and "clearly and with unmistakable certainty" did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the condition.

In providing a rationale for the above opinions, the neurologist stressed that AVMs were congenital in nature and that the only in-service symptom of AVMs - headaches - did not appear to be a chronic disorder, as evidenced by the Veteran's denial of frequent or severe headaches at separation from service.  The neurologist noted that the headaches treated during service "would not warrant further work up or recommendations other than those given" and that there was nothing in active duty service that would contribute to or cause the eventual bleeding and stroke that occurred two years after separation.  The neurologist stressed that the age of manifestation was most common in the second and third decades of life and that the Veteran would have had this bleed and stroke if he had not served in the military, and there was "absolutely no relationship" between the AVM and subsequent hemorrhage and military service.  Given the one instance of treatment for headaches in service and the denial of frequent or severe headaches on separation, this was noted to be "a very intermittent and mild problem," and there would have been no way to relate those symptoms to an AVM.  Rather, the onset of the AVM was "in utero with" the first manifestations of the disease in July 1989 at age 21.  There was nothing that occurred during active duty that would have been suspicious for an AVM diagnosis, and nothing in service that occurred in led to or contributed to the bleed and stroke in 1989.  Rather, the natural progression of this disease is a hemorrhage which occurred in the Veteran at an age when it is most common to occur.  There was nothing in his records in the two years following separation that suggested an ongoing neurological problem or AVM condition, and a nexus for causation or aggravation could not be made.

In reviewing the aforementioned evidence, the Board does acknowledge that Dr. Yason's September 2005 statement is largely favorable in regard to the current claim, insofar as the statement directly relates the Veteran's "brain aneurysm" back to symptoms in service.  That said, the statement's probative value is limited on two fronts.  First, it appears to have been only based upon the history reported by the veteran, rather than a claims file review.  The Board acknowledges that there are circumstances where a claims file review is less critical to reaching a nexus opinion, such as where a Veteran was treated by a particular doctor for an extended period of time following service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  However, in this case Dr. Yason did not treat the Veteran, who was separated from service in 1987, until 2004, well after separation from service.  Therefore, the Board finds that a review of the relevant in-service medical documentation is vital to the formation of a probative medical nexus opinion.  Second, Dr. Yason did not provide a rationale beyond a vague reference to a "pattern" of symptoms.  This opinion is accordingly of minimal probative value.

By contrast the October 2012 opinion, supporting the conclusion that the Veteran's AVM clearly and unmistakably preexisted service and was not aggravated therein, was based upon a claims file review and is supported by a rationale that contains references to the relevant in-service medical documentation.  Notably, this opinion indicates that that the preexisting AVM was a congenital defect, given the neurologist's unambiguous description of it as a "malformation" and an "abnormality" of the blood vessels, with subsequent references to a "disease" made in conjunction with a description of the 1989 stroke itself.  The Board finds this opinion to be of markedly greater probative value than Dr. Yason's statement, given its reliance on a claims file review and the depth of analysis and rationale provided.  The Board also finds that this opinion runs counter to any suggestion that the AVM was subject to a superimposed disease or injury during military service that resulted in increased disability, as would be required for service connection under VAOPGCPREC 82-90 in a case concerning a congenital or developmental defect.

The Board is aware of the Veteran's lay contentions, as asserted at his January 2009 video conference hearing.  The Board has no basis for considering the Veteran anything less than credible in the case at hand.  The same can be said for the statements submitted by multiple family members (parents, uncle, sister) in this case.  All of these individuals have set forth the view that the Veteran had symptoms during service, notably headaches and mood changes, that precipitated his stroke.  That said, the underlying issues in this case - whether the Veteran's disability preexisted service and was aggravated therein, whether the underlying AVM constitutes a disease or defect, and the nature of the causal relationship between the stroke and the AVM - are medically complex issues, and the Veteran and his family members simply have not been shown to have the requisite medical training, credentials, or other expertise needed to reach competent opinions on these complex matters.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For this reason, the lay evidence in this case is of no more than very minimal probative value, particularly in comparison to the October 2012 VA opinion of record.

Overall, the Veteran's underlying AVM condition is a congenital defect, upon which no disease or injury was superimposed during service; moreover, the competent evidence of record does not support a causal link between a post-service stroke resulting from the AVM and his period of service.  The preponderance of the evidence is accordingly against the Veteran's claim for service connection for an AVM, and the claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for an AVM is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


